Citation Nr: 1451747	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1964 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO) which, inter alia, denied the Veteran's claim of entitlement to service connection for hearing loss of his left ear.  (The same decision also granted the Veteran service connection for tinnitus and unilateral hearing loss of his right ear only.)

The Veteran, accompanied by his representative, appeared at the RO to present evidence and oral testimony in support of his claim at an October 2012 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence demonstrating that left ear hearing loss pre-existed the Veteran's entry into active military service.

2.  There is clear and unmistakable evidence demonstrating that the Veteran's pre-existing left ear hearing loss was not permanently worsened beyond its natural progression by active military service.


CONCLUSION OF LAW

The Veteran's pre-existing left ear hearing loss was not aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306, 3.385 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

With regard to the matter decided on the merits herein, the Veteran's claim for service connection for hearing loss was filed in October 2011, and a VCAA notice letter addressing this issue was dispatched to him shortly thereafter in November 2011, prior to the initial adjudication of the claim in the December 2011 rating decision now on appeal.  The November 2011 letter satisfies all of the above-described mandates, including the notice requirements that the veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There is no defect in the content or the timing of the VCAA notice.

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

As pertinent to the claim for service connection decided on the merits herein, the Board finds that the Veteran's relevant service treatment records and post-service medical records from VA sources have been obtained and associated with the evidence.  Otherwise, the claimant and his representative have not indicated that there was any outstanding evidence to submit in support of the claim on appeal that has not already been subject to good faith efforts on the part of VA to obtain for inclusion in the record during the course of this appeal.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information databases for any additional pertinent medical records.  

In December 2011, the Veteran was provided with a VA audiological examination, during which his claims file was subjected to a detailed review by a VA clinician, in order to obtain a nexus opinion addressing the specific matter on appeal.  The Board has reviewed this VA examination report and the accompanying opinion and concludes that valid clinical findings were obtained and the VA clinician involved in this case provided an opinion based on a proper audiometric evaluation of the Veteran, a review of his pertinent clinical history, and currently accepted medical authority.  The nexus opinion presented has sufficiently discussed the relevant facts of the case and the rationale presented in support of the clinician's opinion is adequate.  There are no deficits present which, on their face, render the opinion unusable for purposes of adjudicating the claim at issue.  The aforementioned clinical examination report and its associated nexus opinion are adequate for adjudication purposes with respect to the matter on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
  
In October 2012, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer, Decision Review Officer, or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the October 2012 Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claim of entitlement to service connection for hearing loss of the left ear.  See transcript of October 25, 2012 videoconference hearing.  Specific questions were posed to him with regard to his conceded history of noise exposure during active service and his contentions regarding the left ear hearing loss claim adjudicated on the merits herein.  An explanation was also provided to the Veteran with respect to presumptions of soundness and aggravation.  Thus, the Veterans Law Judge presiding over the October 2012 hearing has substantially fulfilled his individual obligations as required under 38 C.F.R. § 3.103(c)(2) (2014); Bryant, supra.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2014).  
Under ordinary circumstances for veterans of active military wartime service or peacetime service on or after January 1, 1947, for purposes of 38 U.S.C.A. §§ 1110, 1131, and 1137, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2014).  This statutory provision is referred to as the "presumption of soundness." Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); see also 38 C.F.R. § 3.304(b)  ("Only such conditions as are recorded in examination reports are considered as noted.").  This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong." Horn, 25 Vet. App. at 234.
 
The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  38 C.F.R. § 3.322  ("In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...").  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

As relevant, the objective audiometric data obtained during active duty establishes that the Veteran has met the aforementioned criteria for left ear hearing loss.  On entrance examination in September 1964, his pure tone thresholds, in decibels, converted from the ASA standard then in use to the current ISO standard, for his left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
15
20
40

During an in-service medical examination in June 1967, the Veteran's pure tone thresholds, in decibels, converted from the ASA standard then in use to the current ISO standard, for his left ear were as follows:



HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
20
55

On service separation examination in June 1968, the Veteran reported having hearing loss on his medical history questionnaire and was diagnosed on examination with unilateral high frequency hearing loss of his right ear only.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, converted from the ASA standard then in use to the current ISO standard, for his left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
10
25
40

The Veteran's DD-214 shows that he served in the United States Air Force as a welder specializing in aviation metallurgy.  At his hearing before the Board in October 2012, he testified that he was exposed to high levels of noise during active service as his duties required him to work in a noisy machine shop near the flightline, where he was exposed to the noise of generators, heavy machine tools, and aircraft engines.  He stated that he was not issued hearing protection during service.  The Board concedes that the Veteran was exposed to traumatically high levels of noise during active duty.  The Veteran now testifies that he was employed post-service in the manufacturing industry but that he was always provided with hearing protection.  He is presently service-connected for unilateral hearing loss of his right ear and tinnitus.  He contends that VA erred in denying him compensation for left ear hearing loss when he was exposed to the same level of acoustically traumatic noise during service that is associated with his service-connected right ear hearing loss and tinnitus. 

The Veteran filed his claim for VA compensation for hearing loss in October 2011.  Pursuant to his claim, he was provided with a VA audiological examination in December 2011, which shows that his pure tone thresholds, in decibels, using the current ISO standard, for his left ear were as follows:



HERTZ



500
1000
2000
3000
4000
LEFT
15
15
60
70
70

Speech audiometry revealed speech recognition ability of 64 percentage in the left ear.

After reviewing the Veteran's relevant clinical history in his claims file, the examining audiologist presented the following findings, commentary, and opinion, which states in pertinent part:

At entrance into the Air Force, this veteran had a mild high frequency hearing loss in [his left] ear.  It is less likely than not that this veteran's hearing in the left ear was permanently aggravated by service-related noise exposure as his hearing did not decline significantly when the exit exam [results are] compared to the [results obtained in] the entrance exam.

[The Veteran's left ear hearing loss existed] prior to service [and was not] aggravated beyond [its] normal progression in military service.

The service medical record audiogram from entrance [in September 1964] was compared to the audiogram from exit [in July 1968].  Hearing did not decline significantly in the left ear.     

The Board has considered the record in its totality and concludes that the weight of the objective clinical evidence is against the Veteran's claim for service connection for hearing loss of his left ear.  Although the Veteran was presumed to have been sound on entry into active naval service in September 1964 as no specific finding of a hearing loss disability affecting his left ear was expressly noted during his entrance examination in September 1964, both prongs of the presumption of soundness have been rebutted.  The December 2011 opinion of the VA audiologist who examined the Veteran is based on her review the Veteran's claims file in its entirety.  In her opinion, the VA audiologist noted the Veteran's exposure to machine shop noise as a welder during service and in his post-service career in manufacturing.  The audiologist provided clear and unmistakable evidence that the Veteran's left ear hearing loss had, in fact, pre-existed his entry into service, as demonstrated by the objective clinical finding of a 40-decibel puretone hearing threshold (in ISO) noted at 4000 Hertz in his left ear during an audiometric evaluation performed on entrance examination.  She also provided clear and unmistakable evidence that the Veteran's pre-existing left ear hearing loss disability was not aggravated by this period of active duty.  She emphasized that there was no objective audiometric demonstration of a permanent decline in his hearing acuity in his left ear when the test results of the July 1968 service separation audiogram are compared with those presented in the September 1964 service entrance audiogram.  Both prongs of the presumption of soundness have thereby been rebutted.

Great probative value has been placed on the December 2011 VA audiologist's opinion due to her professional credentials and because her opinion is predicated on an overview of the Veteran's entire pertinent medical history in the context of his conceded noise exposure in service.  Furthermore, in the opining clinician's elevated vantage point, with access to the Veteran's claims file, she is in a position best able to reconcile the clinical evidence.  Thusly, as the aforementioned opinion of the VA audiologist does not link the Veteran's present left ear hearing loss with his military service, the Board finds that the opinion is determinative of the outcome of the appeal.  The claim for VA compensation for hearing loss of the left ear is therefore denied.  

Recognition is given to the fact that the examiner used the "as likely as not" evidentiary standard in rendering her opinion rather that the more stringent "clear and unmistakable" evidence standard.  However, the nomenclature used by examiner is not what drives this case.  Indeed, while she determined that it "is less likely than not that this veteran's hearing in the left ear was permanently aggravated", it is the rationale that she provided for her conclusion that is of greater import.  Such allows the Board, as a finder of fact, to conclude that there is clear and unmistakable evidence demonstrating that left ear hearing loss pre-existed the Veteran's entry into active military service as well as clear and unmistakable evidence demonstrating that the Veteran's pre-existing left ear hearing loss was not permanently worsened beyond its natural progression by active military service

To the extent that the Veteran attempts to relate his left ear hearing loss to his period of military service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  His military records reflect that he did not serve on active duty in the United States Air Force in the capacity of a medical specialist.  His current records do not reflect that he has any formal medical training.  By his own testimony, his post-service vocation in in the manufacturing industry.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the nature of his left ear hearing loss, including whether or not there was aggravation of this condition by service, fall outside the realm of common knowledge of a lay person, the Veteran lacks the competence to provide a probative medical opinion linking his left ear hearing loss to his period of military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to diagnose or present opinion regarding the nature of a hearing loss condition, which may be presented only by a trained physician or medical specialist in audiology.)   His statements and assertions in this regard, absent any supportive objective medical evidence, are thusly not entitled to any probative weight.


ORDER

Service connection for hearing loss of the left ear is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


